DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what additional structural limitations are required by the “configured to” clause in this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (US Pub. No. 2013/0192732) in view of Landers (US Pat. No. 5,353,854).

    PNG
    media_image1.png
    477
    569
    media_image1.png
    Greyscale

Regarding claims 1, 3 and 9, Itoi teaches a rotationally directed tread profile of a tire (it would have been obvious to make the tire a commercial vehicle tire in order to have a tire suitable for a commercial vehicle) comprising the tread profile being divided into first and second parts in the axial direction of the tire, two axially adjacent profile block rows (see annotated figure 1 above), each of which is formed from profile block elements that are arranged one behind the other over the circumference of the tire and are separated from one another by inclined grooves and thereby form a respective axial part of the extent of the tread profile, the inclined grooves of one profile block row being designed so as to slope along the axial extent of the inclined grooves through the profile block row, starting from the other profile block row, where the profile block elements of the first profile block row being delimited by two successive inclined grooves of the first profile block row and a segment of the inclined groove of the second profile block row, and the profile block elements of the second profile block row being delimited by two successive inclined grooves of the second profile block row and a segment of an inclined groove of the first profile block row, with relationships 30 degrees < θ1 and θ2 < 50 degrees (paragraphs [0018]-[0043]; figure 2), it being noted that θ1 is related to but greater than the claimed γ and θ2 is related to but greater than the claimed β, these teachings resulting in ranges overlapping the claimed ranges of 25° ≤ α ≤ 35°, 10° ≤ γ ≤ α and α ≤ β ≤ 60°. Accordingly, it would have been obvious to one of ordinary skill in the art to use angles α, γ and β as claimed as overlapping the disclosed ranges of θ1 and θ2 as taught by Itoi. Itoi does not specifically disclose that each block profile element consists of one continuous block element. In a similarly configured tire consisting of two profile block rows, Landers teaches providing bridges 19 to connect together adjacent lands in a block row into one continuous block element (column 3, lines 53-65). It would have been obvious to one of ordinary skill in the art to provide bridges as taught by Landers to connect the blocks in the block profile rows of Itoi in order to provide good handling and cornering properties, eliminate groove wander, and/or stiffening the tread and reducing the strain of the individual land portions (see Landers at column 3, line 66 – column 4, line 20). 
Regarding claim 2, Itoi teaches that the beginning of extent of the inclined grooves of the first profile block row is arranged offset in the circumferential direction with respect to the beginning of extent of the inclined grooves of the second profile block row (figure 2).
Regarding claim 4, Itoi teaches that the inclined grooves of one profile block row are each formed with a first segment at the beginning of extent of the inclined grooves which faces the other profile block row (figure 2).
Regarding claim 5, Itoi teaches that wherein the inclined grooves of one profile block row are each formed with a first segment at that end of extent of the diagonal grooves which faces away from the other profile block row, the end being formed in a tire shoulder (figure 2).
Regarding claims 6-7, Itoi teaches that the inclined grooves have five segments, made up of two first segments, followed by two second segments, followed by one first segment (figure 2). It is noted that this fits within the broadest reasonable interpretation of being arranged in an alternating manner as is claimed in claim 1.
Regarding claim 8, Itoi teaches that the profile block elements of one profile block row are each extended axially inward, beyond the equatorial plane of the tire, toward the other profile block row in the axial direction, in each case starting from the tire shoulder, and beyond the equatorial plane of the tire (figure 2).
Regarding claim 10, as was set out above, it is unclear what additional structural limitations are required by the “configured to” clauses. Accordingly, because Itoi teaches angles α, γ, and β meeting the limitations of the claims, and overlapping diagonal grooves, it is believed that the limitation of this claim is met.
Regarding claim 11, Itoi teaches that the diagonal grooves overlap at the center of the tire (figure 1). 
Regarding claim 12, Itoi teaches that the profile block elements each further comprise a groove (taken to be the claimed decorative groove) with a direction of inclination opposite the direction of inclination of the diagonal groove of the profile block element (figure 1).

Response to Arguments
Applicant’s amendments and arguments with respect to the rejection of claims 1-12 under 35 U.S.C. 112 set forth in paragraph 4 and the rejections of claim 11 in paragraphs 5 and 6 of the prior Office action have been fully considered and are persuasive.  These rejection of claims 1-12 and claim 11 have been withdrawn. It is noted that applicant did not address the rejection of claim 10 under 35 U.S.C. 112 in paragraph 6 of the prior Office action, and accordingly the rejection has been maintained.
Applicant's amendments and arguments with respect to the rejection of claims 1-12 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Landers uses the term “continuous block”, but that term merely means that the lugs are connected, and therefore does not read on the claimed “one continuous block element”. However, this argument is not persuasive, because the configuration as disclosed by Landers does read on broadest reasonable interpretation of “one continuous block element”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 19, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749